This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 ROSS SISNEROS,

 3          Worker-Appellant,

 4 v.                                                                            NO. 33,452

 5 AZTEC WELL SERVICING COMPANY, and
 6 KEENAN & ASSOCIATES,

 7          Employer/Insurer-Appellee.

 8 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
 9 Terry Kramer, Workers’ Compensation Judge

10 Titus & Murphy
11 Victor A. Titus
12 Farmington, NM

13 for Appellant

14 Justin Gonzalez
15 Albuquerque, NM
16 for Appellees

17                                 MEMORANDUM OPINION

18 ZAMORA, Judge.
1   {1}   Summary reversal was proposed for the reasons stated in the notice of proposed

2 summary disposition. No memorandum opposing summary reversal has been filed

3 and the time for doing so has expired.

4   {2}   REVERSED.

5   {3}   IT IS SO ORDERED.



6                                                _______________________________
7                                                M. MONICA ZAMORA, Judge


8 WE CONCUR:



 9 _________________________________
10 MICHAEL D. BUSTAMANTE, Judge



11 _________________________________
12 MICHAEL E. VIGIL, Judge




                                             2